 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociation of Bridge,Structural andOrnamentalIronWorkersLocalNo.70,AFL-CIO,and Its Agents,James E. Daly andCorky CravensandPankow Construction Companyand United Brotherhood of Carpenters and Joinersof America,LocalUnion No. 64 and Bricklayers,Masons and Plasterers'InternationalUnion LocalNo. 1 of Kentucky and Labors'International Unionof North America,AFL-CIO, LocalUnionNo. 576.Cases 9-CD-213 and 9-CD-214March 25, 1971DECISION AND DETERMINATION OFDISPUTESBY MEMBERSFANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Pankow Construction Company,hereinafter referred to as the Employer, alleging thatInternationalAssociation of Bridge, Structural andOrnamental Iron Workers Local No. 70, AFL-CIO,hereinafter referred to as Iron Workers, had violatedSection 8(b)(4)(D) of the Act. A hearing was heldbeforeHearing Officer Daniel J. Roketenetz onSeptember 28 and 29, 1970.iUnited Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 64, hereinafter referred toas Carpenters; Bricklayers,Masons and Plasterer'sInternationalUnion, Local No. I of Kentucky,hereinafter referred to as Bricklayers;Laborers'InternationalUnion of North America, AFL-CIO,LocalUnion No. 576, hereinafter referred to asLaborers; Iron Workers; and the Employer appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, the Employer and Iron Workers filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Acts, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERPankow Construction Companyisa Californiacorporation engaged in building and construction,All dates hereinafter refer to 1970, unless otherwise specifiedwith its principal office in Altadena, California.During the past year, a representative period, theEmployer has performed services for customerslocated outside the State of California valued inexcess of $50,000. The Employer is engaged in a jointventure with Whittenberg Engineering and Construc-tionCompany for the construction of the CitizensFidelity Bank Building in Louisville, Kentucky, aproject valued in excess of $15 million. We find thatPankow Construction Company is engaged in com-merce within the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdic-tion here.11.THE LABORORAGANIZATION INVOLVEDThe parties stipulated, and we find, that IronWorkers, Carpenters, Laborers, and Bricklayers arelabor organizations within the meaning of the Act.III.THE DISPUTEA.TheWork in DisputeCase 9-CD-213The work in dispute, in Case 9-CD-213, is theerection and installation of structural precast floorbeams, floor slabs, and wall panels at the Employer'sconstruction site for the Citizens Fidelity BankBuilding in Louisville, Kentucky.Case 9-CD-214The work in dispute, in Case 9-CD-214, is theremovalofconcrete slabs and beams at theEmployer's casting yard from the stressing bed to thestockpileand from the stockpile to trucks fortransport to the Employer's construction site for theCitizens Fidelity Bank Building in Louisville, Ken-tucky.B.Background and Facts of the DisputeCase 9-CD-213The Citizens Fidelity Bank Building is to beconstructed of concrete, with poured-in-place con-crete columns, cove walls, precast and prestressedfloorbeams and slabs, and precast exterior wallpanels. Pankow manufactures the precast prestressedslabsand beams at a casting yard that it hasestablished for this purpose in Louisville. The precastwall panels are manufactured and supplied by anoutsidecontractor,DoltandDew, Inc. TheCompany's method of construction is unique in theLouisville area.Precast beams support each floor of the building.The precast slabs are used as the basis for the189 NLRB No. 45 IRON WORKERSLOCAL 70319building's floors. The precast wall panels enclose thebuilding for structural purposes. The building is to bebuilt floor by floor. The Employer has assigned thejob of installation and erection of precast beams,slabs, and wall panels to a composite crew consistingof carpenters and ironworkers. The Employer em-ploys carpenters and has a collective-bargainingagreement with the Carpenters.When beams are brought to the jobsite, thecomposite crew attaches lifting plates to anchors inthebeams.The beams are then lifted, while acarpenter and an ironworker assure that they areproperly aligned and placed in the correct position.Slabs are set into position with the composite crewmaking sure that they are placed in the correctlocations. Prior to the installation of wall panels,carpenters establish a line on which the panels will beplaced.The carpenters do all of the preerectionsetting and alignment. The panels are then placedinto position by the composite crew. Later the panelsare joined to the building by poured-in-placeconcrete columns. The carpenters build the forms forthese columns and perform any posterection align-ment.In February, James Daly, Iron Workers businessagent, visited the job site. The Employer's generalsuperintendent, Tice, told Daly that the erection andinstallation of beams, slabs, and panels would beassigned to a composite crew of ironworkers andcarpenters.Daly objected to the assignment andstated that IronWorkers would claim the workexclusively. On April 27, the Employer entered into asubcontract with Universal Steel Erectors of Kentuc-ky,inc.,wherebyUniversalagreed to furnishironworker labor to the Employer. Iron Workers isparty to a collective-bargaining agreement withUniversal, but does not have a contract with theEmployer.Construction, using the precastmaterials,wasscheduled to begin on July 13. At 8 a.m., Daly visitedTice at the jobsite office. Daly told Tice that he didnot want the composite crew performing the work.Tice answered that the assignment would not bechanged. Tice testified that Daly then threatened to"throw up a picket." Daly, accompanied by Tice,then left the office to speak to Herb Whitt,Universal's job foreman. Daly told Whitt that he wasgoing to get a picket. Daly left the jobsite and wasfollowed by the eight ironworkers who were assignedto the job.On July 14, at 8 a.m., the Iron Workers beganpicketing both entrances to the jobsite. The legendon the picket sign was "informational Picket-IronWork On This Job IsBeingPerformed By OthersThan Members of the International Ass'n of Bridge,StructuralandOrnamental IronWorkers."Noironworkers or operating engineers reported to workthat day. The picketing continued on July 15 and 16.On July 17, there was no picketing and all of theworkers reported to the jobsite. The work is proceed-ing,with the installation and erection of beams,slabs, and panels performed by a composite crew ofcarpenters and ironworkers, under protest from IronWorkers and Bricklayers.In February, Norbert Stich, the Bricklayers busi-ness agent, visited Tice. Tice told Stich that heintended to assign the erection and installation of thewall panels to a composite crew. Stich claimed thework for the Bricklayers and stated that he would filea claim with the National Joint Board for theSettlement of Jurisdictional Disputes in the Buildingand Construction Industry, hereinafter referred to astheJointBoard.Tice informed Stich that theEmployer would not participate in, or recognize, anyJoint Board proceedings. The Employer employs nobricklayers and is not party to any agreement whichrequires it to be bound by a Joint Board decision. OnMay 22, the Joint Board sent a letter to the Employerstating that it had held a hearing and had assignedthe plumbing, aligning, leveling, and anchoring ofexteriorprecastpanels to Bricklyers instead ofCarpenters. The Employer replied to the Joint Board,stating that it would not recognize the award. Stichvisited Tice and insisted that the Employer honor theaward. When Tice refused, Stich threatened to put apicket on the job. At the hearing herein, Laborersasserted a claim to the installation and erection ofthe beams, planks, and wall panels.Case 9-CD-214The Employer's casting yard manufactures precastand prestressed, structural floor beams and slabs.The beams and slabs are made in stressing beds.Strands of high tensile steel are stretched across thebeds by ironworkers. The ironworkers then placereinforcing steel bars across the strands, tying theminto place with the wire. The carpenters install theforms around the beds. The carpenters and laborersplace lifting anchors in the beds and then thelaborers pour concrete into the beds. After a periodof "curing," the slabs and beams are "destressed" bythe ironworkers.Removal of slabs and beams involves the attachingof eyebolts to slabs and pickup plates to beams,attaching a crane sling to the eyebolt or pickup plate,and signaling the crane operator as to where tostockpile the material. The same operation is used tomove the material from the stockpiles to a truck fortransport to the jobsite. This work is unskilled.The Employer assigned the work of removal andstacking to a composite crew of carpenters andlaborers.On May 8, Iron Workers Business Agents 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaly and Cravens visited Tice at the casting yard.Cravens told Tice that the area practice in Louisvillewas that ironworkers did all of the handling of theprecast concrete. Tice said that the work had beenassigned to a composite crew. Tice testified that Dalythen threatened to shut down the job, that Dalywould pull the ironworkers off the jobsite, andCravens would stop the work at the casting yard.Tice immediately reassigned the work to the iron-workers exclusively. At the time of the hearing, thework was still being performed by the ironworkers,under protest by the Carpenters and Laborers.C.The Contentions of the PartiesCase 9-CD-213The Employer contends that the assignment of thework to the composite crew of carpenters andironworkers should not be changed because the skillsof both the carpenters and the ironworkers areneeded for this operation. The Employer has aconsistent history of assigning the disputed work to acomposite crew. The work performed by the Em-ployer is unique in the area and for this reason theEmployer asserts that area practice should not beconsidered controlling. The Employer also arguesthat this assignment is efficient, economical, pro-motes safety, and has proven satisfactory.IronWorkers contends that all of the work indispute (except aligning and plumbing of wallpanels) should be performed exclusively by itsmembers. It cites their special skills and the areapractice as the reasons for the work to be assigned tothem. Bricklayers claims the handling and settingand erection of precast panels, based upon the JointBoard award. Carpenters cites the Employer's workhistory as a basis for awarding the work to acomposite crew of carpenters and ironworkers.Laborers also asserted a claim to the handling of allprecast material at the jobsite.Case 9-CD-214The Employer contends that the original assign-ment of the work, to a composite crew of carpentersand laborers, should be enforced. In support of thatassignment, the Employer cites the following factors:a past history of similar assignments, job efficiencyand economy, no skill required, and dissatisfactionwith the ironworkers' performances in this assign-ment.IronWorkers asserts that it should perform the jobexclusively because of the area practice. Carpentersand Laborers cite the Employer's past practices asthe reason for assigningthework toa compositecrew.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.In this case, IronWorkers formally claimed thedisputedwork contemporaneously with allegedthreats of work stoppages and picketing. We findthat Ironworkers threatened to picket, and didpicket, the Employer with the object of requiring theEmployer to assign particular work to its members.We conclude that the Joint Board award was not aneffective voluntary adjustment of the dispute, withinthe meaning of Section 10(k), since all of the partiesdid not participate in the proceedings, did not join inthe submission to the Joint Board, and did not agreeto be bound by the decision.On the basis of the entire record, we find that thereisreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination.E.Merits of the DisputesSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.2 TheBoard has held that its determination in a jurisdic-tionaldispute is an act of judgment based uponcommonsenseand experience, reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the disputes before us:1.Collective-bargaining agreementsThe Employer does not have a collective-bargain-ing agreement with Iron Workers. The Employer hasa contract with Universal Steel in which Universalagrees to supply workers that are members of IronWorkers to the Employer. The contract specifies thatthe ironworkers are to work under the direction andassignmentof the Employer. The subcontract doesnot provide that the disputed work would beassigned exclusively to ironworkers. The Employer isa member of the Louisville Association of GeneralContractors and is bound by the Association'scollective-bargaining agreementswithCarpenters,Bricklayers, and Laborers.2.Company practiceThe Employer presented evidence that since itsformation, in 1963, it has consistently assigned the2N L R B v Radio&Television Boradcast Engineers Union,Local 1212,InternationBrotherhoodofElectricalWorkers(Columbia BroadcastingSvstem),364 U S 573iInternational AssociationofMachinists (J A Jones Construction Co135 NLRB 1402 IRON WORKERSLOCAL 70disputed work (in 9-CD-213) to a composite crew ofcarpenters and ironworkers. Evidenceof similarassignmentsby the Employer in 21 jobs wasintroduced. The Employer also introduced evidencethat it has consistently awarded the disputed work(in 9-CD-214) to a composite crew of carpenters andlaborers. The record contains 17 instances in whichthe Employer made such an assignment.3.Area and industry practiceThe Employer contends that its method of con-struction,using poured-in-place concrete to affixconcrete elements to a building, is unique in theLouisville areas, and, therefore, area practice shouldnot be deemed controlling. The record indicates thatother companies using similar construction tech-niques in other areas of the country assign theirinstallationand erection of precast elements tocomposite crews of carpenters and ironworkers. IronWorkers presented evidence that contractors in theLouisvillearea traditionally assign similar workexclusively to ironworkers. However, many of thesejob assignments involved a different constructiontechnique, affixing concrete elements to a buildingby welding or bolting.Laborers introduced evidence that it has alsoinstalled and erected precast elements. Bricklayersintroduced evidence that a composite crew ofironworkers and bricklayers had performedsimilarwork. However, those jobs involved elements whichwereboltedorwelded into place. Carpenterspresented evidence that it has performed identicalwork exclusively and as members of a compositecrew.In regard to the handling of precast elements at theEmployer's casting yard, IronWorkers adducedevidence that the area practice was to assign allpower rigging to it. The Employer emphasizes that itis one of the few general contractors that establishesa casting yard to manufacture precast materials forits own use.4.Economy and efficiencyThe Employer states that the skills of bothironworkers and carpenters are used in the erectionand installation of the precast elements. and that itwould be uneconomical and inefficient to assign thework only to Iron Workers.Laborers wage rate is $4.85 an hour. The employertestified that a carpenter or laborer must be presentto strip the chamfer strip off the planks when theyare removed from the stressing beds. Therefore, theEmployer argues that it would be inefficient anduneconomical to assign the work only to IronWorkers.5.Skills of the employeesFrom the description above,it isclear that theerection and installation of the precast elements use321skills possessed by both carpenters and ironworkers.The handling of the elements in the casting yardrequires no specific skills and could be performed byany construction worker.CONCLUSIONSBased upon the entire record, and after fullconsideration of all relevant factors, we concludethat the work in dispute in Case 9-CD-213 should beassigned to a composite crew of employees represent-ed by Carpenters and by Iron Workers, and that thework in dispute in Case 9-CD-214 should beassigned to a composite crew of employees represent-ed by Carpenters and Laborers. We reach theseconclusions relying on the Employer's assignments ofthe disputed work to the composite crews, the factthattheassignmentsareconsistentwiththeEmployer's past practices, the Employer's satisfac-tion with the performance of the composite crews,and the efficiency and economy of operations thatwill result from such assignments.Inmaking these determination, we are awardingthe disputed work to employees who are representedby Carpenters, Iron Workers, and Laborers, but notto those Unions or to their members.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this case,theNationalLabor Relations Board makes thefollowing Determination of Disputes:A.Employees of Pankow Construction Company,currently represented by United Brotherhood ofCarpenters and Joiners of America, Local Union No.64, and by International Association ofBridge, Struc-tural and Ornamental Iron Workers, Local No. 70,AFL-CIO, are entitled to perform the followingwork:Erection and installation of structural pre-castfloor beams, floor slabs, and wall panels at theEmployer's construction site for the CitizensFidelity Bank Building in Louisville, Kentucky.Employees of Pankow Construction Companycurrently represented by United Brotherhood ofCarpenters and Joiners of America, Local Union No.64, and by Laborers' International Union of NorthAmerica,AFL-CIO, Local Union No. 576, areentitled to perform the following work;The removal of concrete slabs and beams, at theEmployer's casting yard, from the stressing bed tothe stockpile and from the stockpile to trucks fortransport to the Employer's construction site forthe Citizens Fidelity Bank Building in Louisville,Kentucky. 321ADECISIONS OF NATIONAL LABOR RELATIONS BOARDB.InternationalAssociationof Bridge,Structuraland OrnamentalIronWorkers Local No. 70, LocalNo. 70, AFL-CIO,is not entitledby meansprescribedby Section 8(b)(4)(D) of the Act to forceor requirePankow Construction Companyto assign all theabove-described work to itsmembers orto employeesthat it represents.C.Within 10 daysfrom the dateof thisDecisonand Determinationof Disputes,InternationalAssoci-ationof Bridge, Structural and OrnamentalIronwork-ers Local No. 70, AFL-CIO, shall notifythe RegionalDirector forRegion 9,inwriting,whether it willrefrain from forcing or requiring Pankow Construc-tionCompany,by means proscribed by Section8(b)(4)(D)of the Act,to assign the work in disputeexclusively to individuals that it represents,ratherthan to employees of Pankow Construction Companyrepresented by United Brotherhood of Carpentersand Joiners of America,Local Union No. 64, andInternationalAssociation of Bridge,Structural andOrnamental Iron WorkersLocal No. 70, AFL-CIO,and Laborers International Union of North America,AFL-CIO, Local Union No. 576.